Citation Nr: 0730956	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  04-07 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 RO rating decision 
that denied service connection for PTSD.  

Also, on appeal is an October 2004 RO rating decision that 
continued a 60 percent evaluation for the service-connected 
back disability (herniated nucleus pulposus with history of 
degenerative joint disease) and denied entitlement to a TDIU 
rating.  

The veteran filed a Notice of Disagreement (NOD) regarding 
both these issues, and the RO's Statement of the Case (SOC) 
also addressing both issues.  The veteran's Substantive 
Appeal, via VA Form 9, appealed only the denial of a TDIU 
rating.  

The veteran testified before the undersigned Veterans Law 
Judge via videoconference hearing from the RO in August 2007.  

During this videoconference hearing, in support of his 
appeal, the veteran was invited to present testimony 
regarding the symptoms of the service-connected back 
disability.  Accordingly, these statements are referred to 
the attention of the RO so that any indicated action can be 
undertaken.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of this document hereinbelow and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of entitlement to a TDIU rating have 
been accomplished.  

2.  The significant service connected disabilities are those 
of a herniated nucleus pulposus with a history of 
degenerative joint disease, rated as 60 percent disabling, 
and status post left thyroidectomy, rated as 30 percent 
disabling; his combined evaluation for compensation is 70 
percent.  

3.  The service-connected disability picture is shown to more 
nearly approximate a level of overall impairment that results 
in the veteran being precluded from performing substantially 
gainful employment consistent with his previous educational 
and occupational background.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations in light of the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished without prejudice to the veteran.  


II.  Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has compensable service-connected disabilities as 
follows: herniated nucleus pulposus the history of 
degenerative joint disease, rated as 60 percent disabling, 
and status post left thyroidectomy, rated as 30 percent 
disabling.  He is also service-connected for peptic ulcer 
disease, but that disability is rated as noncompensable.  

The veteran's combined evaluation for compensation is 70 
percent from April 18, 2002.  He accordingly meets the 
threshold criteria for the assignment of a TDIU rating.  

The veteran recently testified that he had last worked in 
December 2000, performing building maintenance for a 
restaurant chain that involved strenuous physical exertion.  

The veteran reported having attended vocational training in 
refrigeration and air conditioning after service and having 
had no other training other than high school.  He was 
receiving Social Security benefits based on disability that 
including that due to PTSD, spinal stenosis, cervical 
stenosis and  wrist disorder.  

The veteran testified that he would return to work because he 
was bored, but could not be retrained due to his physical 
disabilities and the medications that made him drowsy.  He 
could not perform in a sedentary work setting because sitting 
for more than 40 minutes was not possible and taking 
morphine-based pain medication prevented a full work day.  

The veteran had a VA examination of the spine August 2004 
when he was noted to have last worked in December 2000 in the 
field of climate control and general maintenance.  

Following a thorough medical examination, the examiner stated 
an opinion that the veteran appeared to be very limited in 
his clinical symptoms to perform any type of physical labor 
and described increased back pain with sitting.  The examiner 
opined that this would limit his possibilities for sedentary 
employment.  

The veteran had a more recent VA examination of the spine in 
February 2006.  Following thorough examination of the 
veteran, the examiner stated an opinion that the veteran's 
significant inability to perform range of motion would make 
him unable to function in his previous employment as a 
mechanic.  

As far as sedentary employment, the veteran was able to sit 
for the review, so it seemed to the examiner that the veteran 
could perform some sort of sedentary employment, although it 
would be difficult because of chronic pain issues.  

(For completeness of review, the Board notes that the veteran 
had a VA examination of the thyroid in February 2006 in the 
course of which the examiner noted that the thyroid had no 
impact on the veteran's ability to work.)  

Based on its review of the evidence, the Board finds that the 
overall service-connected disability picture more closely 
equates with a documented level of industrial impairment 
manifested by the veteran being prevented from working at 
substantially gainful employment that would be permitted by 
his educational and occupational background.  

Accordingly, given the current evidentiary record, the 
criteria for the assignment of a TDIU rating are met in this 
case.  



ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
regulations governing the award of VA monetary benefits.  




REMAND

The Board finds that further action on this claim for service 
connection for PTSD is warranted.  

The RO's rating decision on appeal denied service connection 
for PTSD because there was no diagnosis of PTSD and because 
none of the six stressors claimed by the veteran were 
verified.  

In regard to diagnosis, review of VA medical records shows a 
number of overlapping diagnoses, but a VA psychiatrist 
diagnosed PTSD in May 2002, and the same VA psychiatrist 
diagnosed "severe and disabling PTSD" in January 2004.   

In regard to stressors, during the pendency of the appeal the 
veteran obtained lay "buddy statements" verifying one of 
the claimed stressors, i.e., witnessing an accident in 1977 
at Fort Bliss in which a soldier was killed when an M-60 tank 
accidentally ran him over in the unit motor pool.  

The Board notes that the veteran's account of the accident 
has varied with the telling - in April 2002 he reported that 
the victim's head was squashed and CPR was attempted, whereas 
elsewhere he recollects that the victim was "cut in two."  
At any rate, the Board considers the "buddy statement" to 
be satisfactory verification of the non-combat stressor 
claimed by the veteran.   See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

However, the sufficiency of a stressor is a medical 
determination, and adjudicators may not render a 
determination on this point without independent medical 
evidence.  West (Carlton), supra.  

Whereas this veteran has presented a competent diagnosis of 
PTSD and credible supporting evidence that the in-service 
stressor occurred, he has presented a prima facie case for 
service connection and should be afforded a VA examination at 
this point to determine whether there is a link between the 
verified stressor and his diagnosed PTSD.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the RO should arrange for the appellant to 
undergo VA examination by a psychiatrist at an appropriate VA 
medical facility in order to obtain a definitive medical 
opinion as to whether the veteran's verified in-service 
stressor is sufficient to be the cause of current PTSD.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

To ensure that all due process requirements are met, in 
addition to affording the veteran a medical examination as 
stipulated above, the RO should also give him the opportunity 
to present any additional information and/or evidence 
pertinent to the claim on appeal that is not already of 
record.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in her possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this remaining matter  is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to ask the veteran to provide sufficient 
information, and if necessary, signed 
authorization, to enable VA to obtain any 
additional evidence pertaining to the 
claim.  The RO should advise the veteran 
of the respective duties of VA and the 
claimant to provide evidence, and should 
ask the veteran to submit all pertinent 
evidence in his possession that is not 
already of record.  

The RO's letter should invite the veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by her, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  Regardless of 
whether the veteran responds, the RO 
should obtain all VA treatment records 
not already of record.  

3.  The veteran should be scheduled for 
VA examination by a psychiatrist at an 
appropriate medical facility.  

The entire claims file must be made 
available to the psychiatrist designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether the veteran's verified in-service 
stressor (witnessing a soldier being run 
over and killed by a tank in the unit 
motor pool), alone, is sufficient to be 
the cause of current PTSD.  

The examiner should set forth all 
examination findings and diagnoses, along 
with the complete rationale for all 
conclusions reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1). 

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran an appropriate Supplemental SOC 
(SSOC) that includes clear reasons and 
bases for all determinations, and afford 
him the appropriate time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


